DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 36-41, 44, 51-52 and 55 are pending. Claims 1-35, 42-43, 45-50 and 53-54 are canceled. Claims 36, 51 and 55 are currently amended. 

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 08/27/2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 36-41, 44, 51-52 and 55 has been withdrawn. 

Allowable Subject Matter
Claims 36-41, 44, 51-52 and 55 are allowed.
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After further search and consideration and applicant remarks put forth in the Remarks of 08/27/2021 on pages 6-7, the prior art either taken alone or in combination neither anticipates nor render obvious to the claimed subject matter of the instant application. The prior art Shi (US Pub No. 2013/0167208) discloses a user to use a mobile device such as a smart phone to scan a QR (Quick Response) Shi, Abstract), Hito et al. (US Pub No. 2011/0219427) discloses simplifying an authentication process from the viewpoint of a user while providing improved security to the many users currently employing no or weak security techniques.  In logging into a web site hosted by a web server, a session begins by a user connecting and logging in with a device, such as a personal computer.  Rather than a user name and password approach which is presently typical, the personal computer communicates with another user device, such as a smart phone.  In one approach, an encoded acoustic signal is employed for this communication.  The smart phone securely communicates with an authentication server which informs the web server whether the user has been authenticated or not. (Hito, Abstract), Kirillin et al. (US Pub No. 2013/0139222) discloses techniques that generate one-time passwords in a banking server in order to authenticate a mobile device for transactional functions related to a user account.  At least two one-time passwords are generated at the banking server and communicated to the mobile device via different communication pathways. (Kirillin, Abstract), Edwards (US Pub No. 2017/0244676) discloses authentication between a mobile device and a service provider server.  Edwards, Abstract), DeSoto et al. (US Pub No. 2013/0219479) discloses a user to use a trusted device to provide sensitive information to an identity provider via QR (Quick Response) code for the identity provider to broker a website login or to collect information for the website.  A user may securely transact with the website from unsecured devices by entering sensitive information into the trusted device.  The identity provider may generate the QR code for display by the website on an unsecured device.  A user running an application from the identity provider on the trusted device may scan the QR code to transmit the QR code to the identity provider.  The identity provider may validate the QR code and may receive credential information to authenticate the user or may collect information for the website.  Advantageously, the user may perform a safe login to the website from untrusted devices using the trusted device. (DeSoto, Abstract), HON et al. (US Pub No. 2017/0324729) discloses improve authentication of a user to login with a client device to a computer system.  A mobile device stores a list of Uniform Resource Locators (URLs), user names and passwords.  The mobile device reads an authentication code displayed on a display of the client device to extract a URL and a session identifier (ID), searches a user name and a password associated with the URL in the list of URLs, user names and passwords, transmits the user name, the password, and the session ID to a gateway server when the user name and the password associated with the URL are found in the list, and authenticates the user to login to the computer system with the client device when the client device retrieves from the gateway server the user name and the password. (HON, Abstract) and Desai et al. (US Patent No. 10,158,646) discloses a system and method that allows a user to register at a web site to which the user will request one or more web services using a smart device. The second image or audio may be unique among both the first and second images, or it may only be unique among the second set of images or audio.  The first image or audio may also be unique among both images or audio or only unique among first images or audio.  For example, the second image may be the same as a first image that was provided to authenticate a different user. The app may be repeatedly attempting to capture images as it is capturing the first and second images until it is able to decode them or until it can check them as described above, at which point it uploads each of them.  The image captured of the second image or its decoded code may not be uploaded or decoded until the app detects a sufficient difference in the images or a different code.  The difference may be identified by comparing the image of the first and second image or comparing the first and second audio, or by detecting a separator image or audio that indicates the difference. (Desai, column 2, line 1 to column 3, line 48), however, the prior art taken alone or in combination fails to teach or suggest “obtain, separately from both audio and video sensor information, a service identifier and a session identifier, the service identifier comprising an internet protocol address of a service provider, a fully-qualified domain name of the service provider or a uniform resource locator of the service provider, and compare the service identifier and the session identifier as received in the audio and the video sensor information to each other; - compile, in case the service identifier and the session identifier as received in the audio and the video sensor information are identical, a message addressed to the service provider identified by the service identifier, the message comprising the identifier of the apparatus and the session identifier; - cause transmission of the message toward the service provider” (as recited in claims 36, 51 & 55). Claims are allowed in light of the above claim limitations when in combination with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE-WRIGHT/Examiner, Art Unit 2437  

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437